DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
The preamble to claim 1 recites “a method for material”, which is missing a verb. Independent claims 25 and 27 state slightly different variations on the language.
	Claim 1 also refers to “the ceramic powder material” and “the lithium conducting ceramic powder material” interchangeably. There is only one ceramic powder material in the claim so there is no ambiguity to the inconsistency. However, clarity could be improved by using consistent language.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ROFFAT et al. (WO 2012/035211; translation provided in US 2013/0177811).
Regarding claim 25, 
ROFATT teaches a method of producing a solid-state lithium battery abstract. The reference teaches forming an electrode 3 using a precursor compound 9 of particles 10 nm to 10 µm [0055]. The active material is considered lithium conducting because lithium must be able to move through the bulk of the material. The precursor includes a lithium compound [0058] and can further include a mixture of materials as shown in Table 2. The components of the lithium conducting ceramic powder can be LiVO3 which is perovskite (ceramic - ABX3). Table 2 teaches a specific blend of LiCl, LiBr and LiVO3 (first and second flux with ceramic powder). Both LiCl and LiBr have a melting temperature in the claimed range 500-1,000°C.  The powders are mixed and shaped [0065]-[0068]. 
The reference does not teach the increase in density of at least 20%. However, it is reasonable to expect the same materials as the first and second flux material as defined by the disclosure and the same particle size will inherently have a similar increase in density when performing a mixing and shaping processes that falls within the scope of the claimed steps.
Claim 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over TESHIMA et al. (WO 2012/114193).
Regarding claim 27,
	TESHIMA teaches a method of producing a garnet-type solid electrolyte [0052].  The method generally includes, mixing starting materials and heating [0062].  After heating the flux is removed [0062].  The starting materials include a precursors for the solid electrolyte [0072]-[0075] with a mixture of two or more fluxing agents [0076].  The fluxing agent has a melting temperature of less than 1,000ºC [0056].  
In TESHIMA, the fluxing agent has a melting temperature of less than 1000ºC [0056].  The reference does not expressly teach the flux having a melting temperature of 500-1000ºC.  However, the claimed range overlaps the prior art range and is considered prima facie obvious, MPEP 2144.05.I.
TESHIMA further teaches that the components making the garnet ceramic can be more than 100% of the mass of the flux material and further notes that concentration is result effective [0059]-[0060]. The reference does not expressly teach the claimed range, but the overlapping ranges are considered prima facie obvious, MPEP 2144.05.I.
The reference does not teach the increase in density of at least 20%. However, it is reasonable to expect the same materials as the first and second flux material as defined by the disclosure and the same particle size will inherently have a similar increase in density when performing a mixing and shaping processes that falls within the scope of the claimed steps.
Allowable Subject Matter
Claims 1-24 are allowed.
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-24 and 26,
	The prior art does not teach mixing a lithium conducting ceramic with a eutectic mixture of first and second fluxing agents. The aspect of a eutectic mixture was previously included in parent applicant US 14/146,728. That rejection used HORNE (US 2005/0016839) to teach adding a eutectic mixture to a lithium ceramic. However, that material was lithium aluminate used in a fuel cell (SOFC) and is therefore an oxygen conducting material (not a lithium conducting material).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712